Citation Nr: 1118175	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE



Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability, and if so, whether service connection is warranted.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel









INTRODUCTION

The Veteran served on active duty from March 5, 1974 to March 12, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that declined to reopen the Veteran's claim of entitlement to service connection for paranoid-type schizophrenia.  

In June 2005, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2006, the Court granted the parties' Joint Motion for Remand, vacated the Board's June 2005 decision, and remanded the Veteran's appeal to the RO for action consistent with the Joint Motion.  

In August 2006, the Board remanded the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to the RO for addition action.  In May 2007, the Board again determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran again appealed to the Court.  In March 2008, the Court granted the parties' Joint Motion for Remand, vacated the Board's May 2007 decision, and remanded the Veteran's appeal to the RO for action consistent with the Joint Motion.  

In July 2008 and October 2009, the case was remanded for additional development.  It has now been returned to the Board for further review.

The Board notes that the Veteran has been diagnosed with schizophrenia and antisocial and schizoid personality disorders.  The Court has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

The Board notes that, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above.  

In this regard, the Board notes that the RO denied the claim for service connection for schizophrenia, paranoid type, in a July 1974 rating decision.  The RO found that, while a diagnosis of schizophrenia was indicated in April 1974, no psychosis was found in service and that the Veteran's short period of service did not meet exiting requirements for presumption for service connection benefits other than for treatment.  The appellant did not appeal this decision and it became final.  The RO also denied service connection for a nervous condition in November 1987.  The November 1987 denial was based on described personality issues of being a loner with interpersonal discomfort, among other things.  This is a different factual basis than the basis underlying the original denial of service connection for schizophrenia in July 1974.  As such, the Board considers the November 1987 claim to be a different claim, and finds that the most recent previous denial, for purposes of reopening the claim in this case, to be the July 1974 rating decision denying entitlement to service connection for schizophrenia.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis).




FINDINGS OF FACT

1.  The RO denied the claim for service connection for schizophrenia, paranoid type, in a July 1974 rating decision.  The appellant did not appeal this decision.

2.  Evidence submitted since the RO's July 1974 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's July 1974 rating decision which denied service connection for schizophrenia, paranoid type, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's July 1974 rating decision; thus, the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

By a July 1974 rating decision, the RO denied a claim for service connection for schizophrenia, paranoid type, because his condition was not incurred in service or aggravated by service, having existed prior to active duty.  The RO also found that, while a diagnosis of schizophrenia was indicated in April 1974, no psychosis was found in service and that the Veteran's short period of service did not meet existing requirements for presumption for service connection benefits other than for treatment.  The Veteran was notified of this adverse rating decision together with his rights regarding the appeal of a decision that was adverse to his interests.  In the notification letter, he was informed that his nervous condition was not incurred in or aggravated by service, having existed prior to service.  Any treatment in service is considered a remedial measure.  There is no record of any disease or injury inservice which caused aggravation.  He was also informed that his claim for pension had been denied.  The Veteran did not respond.  Because he did not file a valid notice of disagreement within one year of notification of the July 1974 rating decision, the rating decision became final.  As a result of the final rating decision, the case must be reopened before the claim for service connection for an acquired psychiatric disorder can be considered on the merits.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Evidence of record at the time of the last final disallowance included the Veteran's service treatment records and some post-service VA treatment records.  The Veteran's service treatment records show that the Veteran, who served only 8 days, was reported as normal on his entrance examination.  He was seen during service for intermittent inappropriate behavior and was recommended to be discharged (he was separated shortly thereafter).  No history of a nervous condition was noted.  The Veteran's post-service medical records indicate that he was hospitalized just after separation in April 1974.  He was diagnosed with schizophrenia, paranoid type during that hospitalization.  

Evidence received since the last final disallowance includes the Veteran's VA and private treatment records which indicate ongoing treatment for an acquired psychiatric disorder and indicating symptoms since at least 1974.  The Veteran has been diagnosed and has received ongoing treatment for schizophrenia, including paranoid type, and personality disorders.  The evidence includes several private reports which indicate that the Veteran has been hospitalized and incarcerated on multiple occasions since he was separated from service in 1974.  Efforts were made to obtain the Veteran's records from the Chester Mental Health Center.  In addition, his Social Security Administration (SSA) records were obtained.  Cumulatively, the records show that in the years immediately following service, the Veteran was incarcerated at the Cook County Jail as well as the Statesville Bernard Psychiatric Institution.  He was also hospitalized on multiple occasions not only at the Chester Mental Health Center, but also at the Tinley Park Facility, Chicago Read Mental Health Center, Illinois State Psychiatric Institution, and "Malcolm X" facility.  According to a September 1988 report of Allan D. Nelson, M.D., contained in the SSA records, the Veteran was initially psychotic in 1974 and was hospitalized at that time at the "Madden Zone" facility, perhaps referring to the John J. Madden Mental Health Center.  

Subsequent to prior considerations of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the newly submitted evidence suggests that the Veteran's psychiatric disability did not preexist service, but rather that he first became psychotic sometime in 1974, possibly during service.  As such, the threshold described in Shade has been met, thereby triggering VA's duty to assist, since the prior claim was denied on the basis that the psychiatric disability preexisted service and was not aggravated therein.  

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a psychiatric disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The claim of service connection for a psychiatric disability has been reopened.  However, in reviewing this evidence, the Board notes that there appear to be missing private records which should be obtained in compliance with VA's duty to assist.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  After securing the appropriate medical releases, an attempt should be made to obtain all medical records from the Cook County Jail; Statesville Bernard Psychiatric Institution; Tinley Park Facility; Chicago Read Mental Health Center; Illinois State Psychiatric Institution; "Malcolm X" facility; and the "Madden Zone" facility, to include the John J. Madden Mental Health Center.  

In addition, once any available records are obtained, a VA psychiatric opinion should be obtained to determine if the Veteran's psychiatric disability preexisted service and was aggravated therein; or if it had its onset during service or within the initial post-service year.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Sent the Veteran a VCAA letter pertaining to service connection for a psychiatric disability.

2.  After securing the appropriate medical releases from the Veteran, obtain and associate with the claims file copies of all clinical records of the Veteran's treatment from: the Cook County Jail; Statesville Bernard Psychiatric Institution; Tinley Park Facility; Chicago Read Mental Health Center; Illinois State Psychiatric Institution; "Malcolm X" facility; and the "Madden Zone" facility, to include the John J. Madden Mental Health Center.

3.  Obtain a VA psychiatric opinion from a psychiatrist.  The claims file should be reviewed, to include all records obtained pursuant to Paragraph #2 above.  

The examiner should provide an opinion as to the following questions:

A. Did the Veteran have a psychiatric disability prior to service?
B. If the Veteran had a psychiatric disability prior to service, did it undergo an increase in disability during service?  
C. If the Veteran's psychiatric disability underwent an increase in disability during service, was the increase in disability due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease.  
D. If the Veteran did not have a psychiatric disability prior to service, was his psychiatric disability initially manifest during service or within the initial post-service year?

The psychiatrist should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the psychiatrist for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


